Citation Nr: 1712565	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  07-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to an initial compensable rating for postoperative residuals of a right ring finger fracture on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from July 1976 to December 1992.  He subsequently had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) through 2002.  The Veteran also had active duty service in the United States Air Force from December 2002 to March 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.

In January 2012, the Veteran was afforded a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is of record.  In February 2017, the Veteran was notified of his right to request another optional Board hearing.  The Veteran notified the Board that he did not want to have another hearing.  As such, the Board may proceed to a decision without any further hearing.

In April 2012, the Board remanded the case for additional development.  When the case was before the Board in December 2013, the Board remanded the issues of entitlement to service connection for kidney stones and hypothyroidism for additional development.  Those issues have returned to the Board.  See June 2015 VA Form 8.  In December 2013, the Board also decided claims for increased ratings for the right index finger disability, a right ring finger disability, and hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court set aside the Board's decision to not refer the claim for a compensable rating for the right ring finger disability on an extraschedular basis and remanded that matter to the Board.  The Court affirmed the Board's decision denying a compensable schedular rating for the right ring finger disability.  

In September 2016, the Board remanded the issues of entitlement to service connection for kidney stones and hypothyroidism, and entitlement to an initial compensable rating for postoperative residuals of a right ring finger fracture on an extraschedular basis, for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.

In the September 2016 Board remand, the Board directed the RO to refer the issue of entitlement to an initial compensable rating for postoperative residuals of a right ring finger fracture to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  However, upon remand, the matter was not referred to the Director of the Compensation Service for consideration of an extraschedular rating.

Regarding the claims of service connection for kidney stones and hypothyroidism, the September 2016 Board remand instructed the RO to obtain addendum opinions from a March 2014 VA examiner.  Per the remand directives, if the March 2014 examiner is not available, all pertinent evidence of record must be made available to and reviewed by another physician or physicians with sufficient expertise to provide the required opinions with supporting rationale.  Because the March 2014 VA examiner was not available, another VA physician provided a January 2017 addendum opinion regarding the issue of hypothyroidism, which indicates that hypothyroidism is not related to service.  However, the examiner did not provide an addendum opinion on kidney stones.  The September 2016 Board remand instructed the RO to provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) if any benefit sought on appeal is not granted to the Veteran's satisfaction.  The RO has not issued an SSOC subsequent to the Board remand.  

Because the RO did not refer the increased rating claim to the Director of the Compensation Service, the January 2017 VA examiner did not provide an opinion on the etiology of kidney stones, and the RO did not issue an SSOC, there was not substantial compliance with the Board's remand directives and the matter must be remanded once more.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate action to obtain all outstanding medical records pertinent to the issues on appeal. 

2.  Then obtain addendum opinions from a VA physician other than the January 2017 examiner to determine the etiology of the Veteran's hypothyroidism and kidney stones.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following: 

(a)  Is there a 50 percent or better probability that the Veteran's hypothyroidism originated during his first period of active service or is otherwise related to that period of service?

(b)  Is there a 50 percent or better probability that the Veteran's kidney stone disorder originated during his first period of active service or is otherwise related to that period of service?

The rationale for each opinion expressed must be provided, with consideration of the March 2014 VA examiner's prior notation that the conditions could be present but asymptomatic for "years."  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Refer the claim for an increased rating for postoperative residuals of a fracture of the right ring finger to the Director of the Compensation Service for extraschedular consideration, with consideration of Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

4.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a SSOC and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




